Citation Nr: 1609536	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran testified at a hearing at the RO before the undersigned.

The Board denied the Veteran's claim in a March 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand.

The Board remanded the Veteran's claim in February 2015 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2015 VA examiners found that one of the Veteran's claimed stressors was adequate to support a diagnosis of PTSD but concluded that the appellant "did not report experiencing the entire constellation of symptoms required for a diagnosis of PTSD."  Because the examiners did not discuss which symptoms required for a diagnosis of PTSD they did not find that the Veteran experienced, the examination is based on an inadequate rationale and a remand is necessary to obtain an addendum medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain an addendum opinion from the examiners who performed the July 2015 VA examination.  Those examiners must elaborate upon their opinion that the Veteran's symptoms are insufficient to support a diagnosis of PTSD.  

The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the examiners.  A complete rationale must be provided for any opinion offered, based on the facts of this case and any relevant medical literature for the comments and opinions expressed, and the examiners must explain the reasoning therefor in detail.  Specifically, the examiners must explain which symptoms required for a diagnosis of PTSD the Veteran does or does not experience.  If the question cannot be answered without resorting to pure speculation, the examiners must provide a complete explanation as to why that is so.

2.  Ensure that the addendum report fully complies with these remand directives.  The AOJ must ensure that the examiners document their consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiners for necessary corrective action, as appropriate.  
 
3.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




